         Case 3:19-cr-00153-FAB-BJM Document 57 Filed 05/27/19 Page 1 of 2



                               United States of America
                        District Court for the District of Puerto Rico


United States of America         *                        19-153 (FAB)
                                  *
Vs.                              *
                                 *
Elimar Alicia Chardon Sierra*
**************************
                                 Motion for Extension to file Reply


To Hon. Francisco A. Besosa
United States District Judge
For the District of Puerto Rico

         Comes now the Defendant herein, represented by the undersigned attorney and before

this Honorable Court respectfully state and pray:

      1. Today the Government filed their Response in Opposition to Defendant’s Motion to

         Dismiss the Indictment, D.E. 56.

      2. Due to the present workload we need an extension to file our reply to the government’s

         response. We request an extension till June 17, 2019 to file our reply.

      3. If this motion is granted defendant waives her Speedy Trial right.

                 We respectfully request that the present motion be Granted and the deadline to file

         the reply be extended to June 17, 2019.




                                                   1
Case 3:19-cr-00153-FAB-BJM Document 57 Filed 05/27/19 Page 2 of 2



      I hereby certify that the undersigned attorney served a copy of this document to all

CM/ECF participants.




Respectfully submitted in San Juan, Puerto Rico on May 27, 2019.




S/Manuel E. Moraza Ortiz
USDC-PR No. 219,710
Cond. El Monte Sur Townhouses,
Apt. G 806, San Juan P.R. 00918
Cel. (787)378-4755
morazalaw@gmail.com




                                       2
